DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, “a pair of opposing support walls positioned within the housing cavity to form an LED support chamber defined between the opposing support walls and a pair of secondary chambers… and a reflective, colored poly-tubing positioned within at least one of the secondary chambers…”. The prior art does not teach a lighting system as claimed, with the particular support walls, cavities, and modular structure, in light of the reflector in at least one of the secondary chambers, nor is it an obvious modification of the prior art. 
Claims 2-9 are allowed based on their dependence from claim 1. 
Claim 11 is allowed for the same reasons as claim 1. 
Claims 12-19 are allowed based on their dependence from claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875